                                                            JS-6
1
2
3
4
5
6
7
8
9
                            UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11
12                                                Case No. 2:20-cv-07438-AB (GJSx)
     PAUL E. ARLTON, an individual and
13   DAVID J. ARLTON, an individual,              [Assigned to the Hon. André Birotte Jr.]
14                   Plaintiffs,                  [PROPOSED] JUDGMENT
15    v.
                                                  Hearing Date:      March 26, 2021
16                                                Time:              10:00 a.m.
17    AEROVIRONMENT, INC. a Delaware              Location:          Courtroom 7B
      corporation,                                Complaint Filed:   August 17, 2020
18                                                Trial Date:        March 8, 2022
                     Defendant.
19
20         Defendant AeroVironment, Inc.’s (“AeroVironment” or “Defendant”) Motion

21   for Summary Judgment was heard by this Court on March 6, 2021. After taking the

22   matter under submission, the Court entered an Order on April 22, 2021, Granting

23   AeroVironment’s Motion for Summary Judgment in its entirety. By way of the same

24   Order, the Court denied Plaintiffs Paul E. Arlton’s and David J. Arlton’s (“Plaintiffs”)

25   Motion for Leave to File a First Amended Complaint. Having granted

26   AeroVironment’s Motion for Summary Judgment in its entirety:

27         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Summary

28   Judgment be entered in favor of AeroVironment and against Plaintiffs on Counts I, II,


                                          JUDGMENT
1    and III. Plaintiffs take nothing against AeroVironment.
2          Further, AeroVironment is the prevailing party, and is therefore awarded costs
3    pursuant to Federal Rule of Civil Procedure 54(d) and Local Rule 54. AeroVironment
4    may seek its costs within fourteen (14) days after the entry of this judgment.
5
6    Dated: May 12, 2021                           ____________________________
7                                                  André Birotte Jr.
                                                   United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           1
                                  [PROPOSED] JUDGMENT
